People v Ellis (2018 NY Slip Op 08847)





People v Ellis


2018 NY Slip Op 08847


Decided on December 21, 2018


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 21, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., SMITH, CENTRA, CARNI, AND TROUTMAN, JJ.


1341 KA 11-00416

[*1]THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,
vRONNEY L. ELLIS, DEFENDANT-APPELLANT. 


TIMOTHY P. DONAHER, PUBLIC DEFENDER, ROCHESTER, TREVETT CRISTO P.C. (ERIC M. DOLAN OF COUNSEL), FOR DEFENDANT-APPELLANT.
SANDRA DOORLEY, DISTRICT ATTORNEY, ROCHESTER (JOSEPH PLUKAS OF COUNSEL), FOR RESPONDENT. 

	Appeal from a judgment of the Monroe County Court (Frank P. Geraci, Jr., J.), rendered December 22, 2010. The judgment convicted defendant, upon a jury verdict, of predatory sexual assault against a child (two counts) and sexual abuse in the first degree. 
It is hereby ORDERED that the judgment so appealed from is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting him upon a jury verdict of, inter alia, two counts of predatory sexual assault against a child (Penal Law § 130.96). Contrary to defendant's contention, his sentence is not unduly harsh or severe. Defendant failed to preserve his remaining contentions for our review (see  CPL 470.05 [2]), and we decline to exercise our power to review them as a matter of discretion in the interest of justice (see  CPL 470.15 [6] [a]).
Entered: December 21, 2018
Mark W. Bennett
Clerk of the Court